16‐65‐cv 
     Stadnick v. Vivint Solar, Inc., et al. 

 1

 2                                      In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                 ________ 
 6                                        
 7                            AUGUST TERM, 2016 
 8                                        
 9                        ARGUED: AUGUST 25, 2016  
10                          DECIDED: JUNE 21, 2017 
11                                        
12                               No. 16‐65‐cv 
13                                        
14    ROBBY SHAWN STADNICK, individually and on behalf of all others 
15                            similarly situated, 
16                            Plaintiff‐Appellant, 
17                                        
18                             BRENNEN HYATT, 
19                                 Plaintiff, 
20                                        
21                                      v.  
22                                        
23     THOMAS LIMA, individually and on behalf of all others similarly 
24                                 situated, 
25                           Consolidated Plaintiff, 
26                                        
27                                      v. 
28                                        
29       VIVINT SOLAR, INC., THE BLACKSTONE GROUP L.P., GREGORY S. 
30    BUTTERFIELD, DANA C. RUSSELL, DAVID F. D’ALESSANDRO, ALEX J. 
31   DUNN, BRUCE MCEVOY, TODD R. PEDERSEN, JOSEPH F. TRUSTEY, PETER 
32    F. WALLACE, JOSEPH S. TIBBETTS, GOLDMAN, SACHS & CO., MERRILL 
33      LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE 
34   SECURITIES (USA) LLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE 
     2                                                                    16‐65‐cv


 1      BANK SECURITIES INC., MORGAN STANLEY & CO. LLC, BARCLAYS 
 2           CAPITAL INC., BLACKSTONE ADVISORY PARTNERS L.P., 
 3                            Defendants‐Appellees. 
 4                                  ________ 
 5                                       
 6               Appeal from the United States District Court 
 7                   for the Southern District of New York. 
 8           No. 14 Cv. 9283 – Katherine B. Forrest, District Judge. 
 9                                  ________ 
10                                       
11   Before: WALKER, CABRANES, and LOHIER, Circuit Judges. 
12                                  ________ 
13    
14         Plaintiff‐Appellant  Robby  Shawn  Stadnick  appeals  from  a 

15   judgment  of  the  United  States  District  Court  for  the  Southern 

16   District  of  New  York  (Forrest,  J.)  dismissing  his  securities  class 

17   action  complaint  pursuant  to  Federal  Rule  of  Civil  Procedure 

18   12(b)(6).  Stadnick’s  claims  arise  out  of  the  October  1,  2014  Initial 

19   Public Offering (“IPO”) for shares of Vivint Solar, Inc., a residential 

20   solar  energy  unit  installer.  Stadnick  principally  argues  on  appeal 

21   that  Vivint  was  obligated  to  disclose  financial  information  for  the 

22   quarter ending one day before the IPO because Vivint’s performance 

23   during that quarter constituted an “extreme departure” under Shaw 

24   v. Digital Equipment Corp., 82 F.3d 1194 (1st Cir. 1996). He also argues 

25   that  Vivint  misled  prospective  shareholders  regarding  the 

26   company’s  opportunities  for  expansion  in  Hawaii  by  failing  to 

27   disclose  the  potential  impact  of  the  state’s  evolving  regulatory 

28   regime. We conclude that the “extreme departure” test of Shaw is not 
     3                                                                16‐65‐cv


 1   the law of this Circuit and that Vivint’s omissions were not material 

 2   under the test set forth in DeMaria v. Andersen, 318 F.3d 170 (2d Cir. 

 3   2003), to which we adhere. We further conclude that Vivint did not 

 4   mislead shareholders regarding the company’s prospects in Hawaii. 

 5   We therefore AFFIRM the judgment of the district court. 

 6   ________ 

 7                      NICHOLAS  IAN  PORRITT  (Adam  M.  Apton  on  the 
 8                      brief), Levi & Korsinsky LLP, Washington, DC, for 
 9                      Plaintiff‐Appellant. 
10                       
11                      JAY  B.  KASNER  (Scott  D.  Musoff  on  the  brief), 
12                      Skadden, Arps, Slate, Meagher & Flom LLP, New 
13                      York,  NY,  for  Defendants‐Appellees  Vivint  Solar, 
14                      Inc.,  The  Blackstone  Group  L.P.,  Gregory  S. 
15                      Butterfield,  Dana  C.  Russell,  David  F. 
16                      D’Alessandro, Alex J. Dunn, Bruce McEvoy, Todd 
17                      R. Pedersen, Joseph F. Trustey, Peter F. Wallace & 
18                      Joseph S. Tibbetts.  
19                       
20                      Paul  Vizcarrondo,  Jr.,  Carrie  M.  Reilly  &  Steven 
21                      Winter  on  the  brief,  Wachtell,  Lipton,  Rosen  & 
22                      Katz,  New  York,  NY,  for  Defendants‐Appellees 
23                      Goldman,  Sachs  &  Co.,  Merrill  Lynch,  Pierce, 
24                      Fenner  &  Smith  Incorporated,  Credit  Suisse 
25                      Securities  (USA)  LLC,  Citigroup  Global  Markets 
26                      Inc.,  Deutsche  Bank  Securities  Inc.,  Morgan 
27                      Stanley  &  Co.  LLC,  Barclays  Capital  Inc.  & 
28                      Blackstone Advisory Partners L.P. 
29   ________ 
     4                                                                    16‐65‐cv


 1   JOHN M. WALKER, JR., Circuit Judge: 

 2          Plaintiff‐Appellant  Robby  Shawn  Stadnick  appeals  from  a 

 3   judgment  of  the  United  States  District  Court  for  the  Southern 

 4   District  of  New  York  (Forrest,  J.)  dismissing  his  securities  class 

 5   action  complaint  pursuant  to  Federal  Rule  of  Civil  Procedure 

 6   12(b)(6).  Stadnick’s  claims  arise  out  of  the  October  1,  2014  Initial 

 7   Public Offering (“IPO”) for shares of Vivint Solar, Inc., a residential 

 8   solar  energy  unit  installer.  Stadnick  principally  argues  on  appeal 

 9   that  Vivint  was  obligated  to  disclose  financial  information  for  the 

10   quarter ending one day before the IPO because Vivint’s performance 

11   during that quarter constituted an “extreme departure” under Shaw 

12   v. Digital Equipment Corp., 82 F.3d 1194 (1st Cir. 1996). He also argues 

13   that  Vivint  misled  prospective  shareholders  regarding  the 

14   company’s  opportunities  for  expansion  in  Hawaii  by  failing  to 

15   disclose  the  potential  impact  of  the  state’s  evolving  regulatory 

16   regime. We conclude that the “extreme departure” test of Shaw is not 

17   the law of this Circuit and that Vivint’s omissions were not material 

18   under the test set forth in DeMaria v. Andersen, 318 F.3d 170 (2d Cir. 

19   2003), to which we adhere. We further conclude that Vivint did not 

20   mislead shareholders regarding the company’s prospects in Hawaii. 

21   We therefore AFFIRM the judgment of the district court. 

22           

23           
     5                                                                                         16‐65‐cv

 1                                        BACKGROUND 

 2            For  purposes  of  this  appeal  we  must  accept  the  facts  as  they 

 3   are  alleged  in  the  complaint  and  draw  all  reasonable  inferences  in 

 4   Stadnick’s  favor.  See  Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009). 

 5   Stadnick  argues,  in  essence,  that  the  registration  statement  Vivint 

 6   issued in conjunction with its IPO misled prospective shareholders.  

 7            Defendant‐Appellee  Vivint  Solar  is  a  residential  solar  energy 

 8   unit  installer  that  leases  solar  energy  systems  to  homeowners.1 

 9   During the relevant period, Vivint was the second largest installer of 

10   solar  energy  systems  in  the  U.S.  residential  market,  with 

11   approximately  an  8%  market  share  in  2013  and  a  9%  share  in  the 

12   first quarter of 2014. Vivint operated in a number of states, but as of 

13   June  30,  2014  more  than  50%  of  its  installations  were  in  California 

14   and  15%  in  Hawaii.  Twenty‐one  of  its  thirty‐seven  offices  were 

15   located in those two states.   

16            Vivint’s  business  model  is  predicated  upon  its  continued 

17   ownership  of  the  solar  energy  equipment  it  installs,  which  allows 

18   Vivint  to  qualify  for  various  tax  credits  and  other  government 

19   incentives.  Customers  pay  no  up‐front  costs  and  instead  enter  into 

          1
            The  individual  defendants  are:  Gregory  S.  Butterfield,  at  the  time  of  Vivint’s  IPO 
     the CEO, President, and a director of Vivint; Dana C. Russell, Vivint’s CFO at the time of 
     the  IPO;  and  the  remaining  Vivint  directors  at  the  time  of  the  IPO.  The  complaint  also 
     names  the  following  underwriter  defendants:  Goldman,  Sachs  &  Co.;  Merrill  Lynch, 
     Pierce,  Fenner  &  Smith,  Inc.;  Credit  Suisse  Securities  (USA)  LLC;  Citigroup  Global 
     Markets Inc.; Deutsche Bank Securities Inc.; Morgan Stanley & Co. LLC; Barclays Capital 
     Inc.; and Blackstone Advisory Partners L.P. 
     6                                                                 16‐65‐cv


 1   twenty‐year leases by which they purchase solar energy in monthly 

 2   payments at approximately 15% to 30% less than they would pay for 

 3   utility‐generated  electricity.  These  monthly  payments  are  Vivint’s 

 4   primary  revenue  stream.  Because  Vivint  incurs  significant  up‐front 

 5   costs, it has operated at a loss from its inception.   

 6         To  fund  its  operations,  Vivint  secures  financing  from  outside 

 7   investors.  Pursuant  to  contractual  arrangements,  these  outside 

 8   investors  periodically  make  cash  contributions  into  investment 

 9   funds  jointly  owned  by  the  investors  and  Vivint.  Each  investment 

10   fund then finances Vivint’s purchase and installation of a particular 

11   tranche of solar energy systems. Once a system is installed, its title is 

12   transferred to the fund that contributed the capital, which allows the 

13   fund to benefit from the relevant tax credits. The fund also receives 

14   most  of  the  customer’s  monthly  payments  until  either  the  fund 

15   achieves a targeted rate of return or the recapture period associated 

16   with certain tax credits expires. At that time, Vivint begins to receive 

17   a majority of the revenues.   

18         Given  the  investment  funds’  role,  Vivint  allocates  its  income 

19   between (i) its public shareholders and (ii) the outside investors, the 

20   latter of whom  Vivint refers to variously as non‐controlling interests 

21   or  redeemable  non‐controlling  interests  (“NCIs”).  Vivint  thus 

22   calculates  the  income  available  to  public  shareholders  by  first 
     7                                                                       16‐65‐cv


 1   determining the company’s overall income and then subtracting the 

 2   portion allocated to NCIs.  

 3          Vivint  utilizes  an  equity  accounting  method  known  as 

 4   Hypothetical  Liquidation  at  Book  Value  (“HLBV”).  Under  HLBV, 

 5   the  value  of  an  individual’s  portion  of  a  business  is  determined  by 

 6   hypothetically liquidating the business at book value, i.e., the value 

 7   at which its assets are carried on a balance sheet. If the calculation is 

 8   performed  at  the  end  of  two  successive  quarters,  the  difference  in 

 9   the amount an individual would receive from the first quarter to the 

10   second  represents  his  or  her  net  gain  or  loss  over  the  course  of  the 

11   second quarter.  

12          Due  to  Vivint’s  business  model  and  the  HLBV  method,  the 

13   allocation  of  income  (a  net  loss  in  each  quarter  during  the  relevant 

14   period)  between  shareholders  and  NCIs  may  vary  substantially 

15   from  one  quarter  to  the  next  depending  upon  (1)  contributions  by 

16   investors  and  (2)  transfers  of  title  to  the  funds  that  provided  the 

17   requisite  capital.  For  example,  if  a  fund  provided  capital  to  Vivint 

18   but did not receive title to the systems until after the quarter ended, 

19   HLBV  would  show  a  loss  being  allocated  to  NCIs.  If  title  were 

20   transferred  before  the  quarter  ended,  however,  the  loss  would  be 

21   allocated to shareholders. Because the income allocated to NCIs was 

22   a  net  loss  during  every  quarter,  subtracting  NCI  income  from 

23   Vivint’s  overall  income  had  the  effect  of  recognizing  increased 
     8                                                                    16‐65‐cv


 1   income to shareholders. NCI losses were occasionally larger than the 

 2   amount lost by the company as a whole, resulting in the recognition 

 3   of a net positive amount of income to shareholders.   

 4          In  2014,  Vivint  sought  capital  on  the  public  equity  markets. 

 5   On  October  1,  2014,  Vivint  issued  the  IPO  at  issue  on  appeal,  in 

 6   which  it  sold  20,600,000  shares  of  common  stock  at  $16  per  share, 

 7   raising  $300.8  million  in  net  proceeds.  In  the  accompanying 

 8   registration  statement,  Vivint  disclosed  financial  results  for  the  six 

 9   quarters  immediately  preceding  the  third  quarter  of  2014.  These 

10   results  revealed  ever  increasing  overall  net  losses  and  fluctuating 

11   NCI  losses,  income  available  to  shareholders,  and  earnings‐per‐

12   share.  Vivint  also  warned  of  the  impact  its  business  model  and 

13   accounting practices could have on the allocation of income between 

14   NCIs and shareholders. The registration statement identified certain 

15   “key  operating  metrics”  for  assessing  the  company’s  performance: 

16   (1) system  installations,  (2)  megawatts  and  cumulative  megawatts 

17   installed,  (3)  estimated  nominal  contract  payments  remaining,  and 

18   (4) estimated retained value. Vivint also identified Hawaii as a target 

19   for expansion while warning that changes in regulatory limitations, 

20   particularly  in  concentrated  markets  such  as  Hawaii,  could  hinder 

21   the company’s growth.  

22          On  November  10,  2014,  Vivint  issued  a  press  release  that 

23   disclosed  its  financial  results  for  the  quarter  ending  September  30, 
     9                                                                     16‐65‐cv


 1   2014,  the day  before  the  October  1  IPO.  The  net  loss  attributable  to 

 2   NCIs  decreased  from  negative  $45  million  in  the  second  quarter  to 

 3   negative $16.4 million in the third—a decrease of $28.6 million. This 

 4   change  contributed  substantially  to  a  decrease  in  net  income  for 

 5   shareholders,  from  positive  $5.5  million  in  the  second  quarter  to 

 6   negative $35.3 million—a decline of $40.8 million. Earnings‐per‐share 

 7   fell  from  $0.07  per  share  to  negative  $0.45,  resulting  in  Vivint 

 8   missing analyst projections by 143%.   

 9          The  press  release  reported,  however,  that  Vivint’s  third 

10   quarter 2014 results surpassed analyst expectations as measured by 

11   the  “key  operating  metrics”  referred  to  above:  (1)  6,935  new 

12   installations, up 137% year‐over‐year; (2) 49 megawatts installed, up 

13   196%  year‐over‐year;  (3)  remaining  contract  payments  from 

14   customers  increased  by  $195  million,  up  175%  year‐over‐year;  and 

15   (4) estimated retained value increased by $89 million, up 172% year‐

16   over‐year. The company’s overall market share also increased from 

17   approximately 9% in the first quarter to 16% in the third quarter.  

18          On  November  12,  forty‐three  days  after  the  IPO,  Vivint 

19   released  its  Form  10‐Q  for  the  third  quarter  of  2014.  The  company 

20   specified that the “the decrease in net loss attributable to [NCIs] was 

21   primarily  due  to  the  timing  of  our  sale  and  subsequent  installation 

22   of solar energy systems into certain investment funds.” J.A. 96. The 

23   10‐Q  also  revealed  that  Vivint’s  solar  installations  in  Hawaii  had 
     10                                                                    16‐65‐cv


 1   decreased from 15% of Vivint’s total installations as of June 30, 2014 

 2   to 12% as of September 30, 2014.   

 3           From November 10 to November 11, 2014, the price of Vivint’s 

 4   stock  declined  from  $14.74  to  $11.42  per  share,  a  decrease  of 

 5   approximately 22.5%. On November 13, 2014, the day following the 

 6   release of the 10‐Q, Vivint’s stock declined to $11.70 per share from 

 7   $12.33 per share on November 12, a decrease of approximately 5%.  

 8           On  February  13,  2015,  Stadnick  filed  the  first  amended 

 9   complaint  alleging  violations  of  Sections  11,  12(a)(2)  and  15  of  the 

10   Securities Act of 1933, 15 U.S.C. §§ 77k(a), 77l(a), and 77o(a), which 

11   was later superseded by a second consolidated amended complaint 

12   substantially  repeating  the  allegations.  On  December  10,  2015,  the 

13   district  court  granted  the  defendants’  motion  to  dismiss  the 

14   complaint  for  failure  to  state  a  claim.  Stadnick  timely  filed  this 

15   appeal challenging the dismissal of his claims under Sections 11 and 

16   15.  

17                                  DISCUSSION 

18           We  review  de  novo  a  district  court’s  dismissal  for  failure  to 

19   state a claim under Rule 12(b)(6), “accepting all factual allegations as 

20   true,  but  ‘giving  no  effect  to  legal  conclusions  couched  as  factual 

21   allegations.’” Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d 
     11                                                                                             16‐65‐cv


 1   Cir. 2010) (quoting Port Dock & Stone Corp. v. Oldcastle Ne., Inc., 507 

 2   F.3d 117, 121 (2d Cir. 2007)).2 

 3                On  appeal,  Stadnick  argues  that  the  district  court  erred  in 

 4   determining  that  the  second  amended  complaint  failed  to  state  a 

 5   claim under Section 11 when it alleged that Vivint failed to disclose, 

 6   first,  the  financial  information  from  the  third  quarter  of  2014  and, 

 7   second,  the  material  adverse  effect  on  its  business  of  the  evolving 

 8   regulatory  regime  in  Hawaii.  Stadnick  further  argues  that,  because 

 9   his  Section  11  claims  were  improperly  dismissed,  so  too  were  his 

10   claims  under  Section  15.  We  address  each  of  these  arguments  in 

11   turn.  

12                Section 11 of the Securities Act of 1933 imposes liability on an 

13   issuer  of  a  registration  statement  in  three  circumstances:  if  (1)  the 

14   statement “contained an untrue statement of a material fact,” (2) the 

15   statement  “omitted  to  state  a  material  fact  required  to  be  stated 

16   therein,” or (3) the omitted information was “necessary to make the 

17   statements therein not misleading.” 15 U.S.C. § 77k(a); see also Litwin 

18   v. Blackstone Grp., L.P., 634 F.3d 706, 715‐16 (2d Cir. 2011) (specifying 

19   the bases for liability under Section 11). 

20                 

           2     The parties also dispute whether Stadnick’s allegations are premised on fraud and 
     therefore must satisfy the heightened particularity requirements of Federal Rule of Civil 
     Procedure  9(b).  See  In  re  Morgan  Stanley  Info.  Fund  Sec.  Litig.,  592  F.3d  347,  358  (2d  Cir. 
     2010).  We  decline  to  address  this  issue  because  Stadnick’s  claims  fail  even  under  the 
     more lenient pleading standard of Federal Rule of Civil Procedure 8(a). 
     12                                                                     16‐65‐cv

 1            I.   The Third Quarter 2014 Interim Information 

 2          Stadnick  alleges  that  Vivint  violated  Section  11  in  failing  to 

 3   disclose  the  2014  third  quarter  financial  information  in  its 

 4   registration  statement,  which  was  issued  the  day  after  the  third 

 5   quarter  ended.  Stadnick  concedes,  as  he  must,  that  Vivint  did  not 

 6   violate  SEC  Regulation  S‐X,  which  requires  only  that  a  registration 

 7   statement  include  financial  statements  that  are  more  than  135  days 

 8   old.  17  C.F.R.  §  210.3‐12(a),  (g).  But  he  argues  that  omitting  the 

 9   financial  information  as  alleged  here  rendered  the  information  that 

10   Vivint  did  disclose  misleading.  His  argument,  in  substance,  is  that 

11   Vivint’s third quarter performance, measured by income available to 

12   shareholders  and  earnings‐per‐share,  should  have  been  disclosed 

13   because it was an “extreme departure” from previous performance, 

14   under  the  test  articulated  by  the  First  Circuit  in  Shaw  v.  Digital 

15   Equipment Corp., 82 F.3d at 1210. 

16          In the Second Circuit, the long‐standing test for assessing the 

17   materiality of an omission of interim financial information has been 

18   that  set  forth  in  DeMaria  v.  Andersen,  where  we  held  that  a  duty  to 

19   disclose such information arises if a reasonable investor would view 

20   the omission as “significantly alter[ing] the ‘total mix’ of information 

21   made  available.”  318  F.3d  at  180  (quoting  TSC  Indus.,  Inc.  v. 

22   Northway,  Inc.,  426  U.S.  438,  449  (1976)).  We  have  carefully 

23   considered Shaw’s “extreme departure” test and decline to adopt it. 
     13                                                                        16‐65‐cv


 1          The  defendant  in  Shaw,  Digital  Equipment,  prepared  its 

 2   registration  statement  on  SEC  Form  S‐3,  which  required  disclosure 

 3   of  “any  and  all  material  changes.”  82  F.3d  at  1205  (emphasis 

 4   omitted).  The  successful  offering  of  preferred  shares  in  Shaw 

 5   commenced eleven days, and closed four days, before the end of the 

 6   third quarter. Id. at 1200. Two weeks after the third quarter’s close, 

 7   the  company  announced  an  operating  loss  of  $183  million  for  the 

 8   quarter,  far  greater  than  analysts  had  expected.  Id.  The  price  of  the 

 9   common and preferred stock dropped approximately 20% below the 

10   IPO offering price. Id.  

11           The Shaw plaintiffs alleged that, as of the date of the IPO, the 

12   defendants  knew  that  the  company’s  third  quarter  performance 

13   would be substantially worse than that of previous quarters and yet 

14   failed  to  disclose  it.  Id.  at  1206.  Accepting  the  factual  allegations  as 

15   true,  the  First  Circuit  concluded  that  Digital  Equipment  possessed, 

16   at  the  time  of  the  IPO,  interim  information  that  created  a 

17   “substantial  likelihood”  that  Digital’s  performance  during  the 

18   quarter  in  question  would  represent  an  “extreme  departure”  from 

19   its  previous  performance.  Id.  at  1211.  The  operating  loss  was 

20   therefore material to the offering and disclosure was required. Id.  

21                  A. DeMaria v. Andersen 

22          As  noted  above,  in  assessing  whether  an  omission  of  interim 

23   financial information violated Section 11, the test in this Circuit has 
     14                                                                    16‐65‐cv


 1   been  that  set  forth  in  DeMaria.  There,  plaintiffs  claimed  that  the 

 2   registration  statement  was  materially  false  and  misleading  because 

 3   the  defendant  corporation,  ILife,  failed  to  include  financial 

 4   information for the first quarter of 1999. DeMaria, 318 F.3d at 173. On 

 5   May 24, eleven days after the IPO, ILife announced its first quarter 

 6   results,  indicating  that  it  had  suffered  a  $6  million  loss  while 

 7   generating revenue of $2.2 million. Id. Three days later, the price of 

 8   the  company’s  stock  had  declined  to  $8.19,  and  the  stock  was 

 9   trading  at  approximately  $0.67  by  August.  Id.  Plaintiffs  alleged  a 

10   violation  of  the  third  prong  of  Section  11:  the  omitted  information 

11   was  necessary  to  make  the  publicly  available  information  not 

12   misleading. Id. at 178.  

13          In  assessing  whether  the  omission  violated  Section  11,  we 

14   applied  the  traditional  materiality  test  long  employed  by  courts, 

15   including  the  Supreme  Court,  in  the  omission  context:  “whether 

16   there  is  ‘a  substantial  likelihood  that  the  disclosure  of  the  omitted 

17   [information] would have been viewed by the reasonable investor as 

18   having  significantly  altered  the  “total  mix”  of  information  made 

19   available.’” Id. at 180 (alteration in original) (quoting TSC, 426 U.S. at 

20   449); see also Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 38, 44 

21   (2011).  We  concluded  that  the  omission  did  not  violate  Section  11 

22   because,  inter  alia,  the  company  had  disclosed  its  losses  for  every 

23   quarter through the end of 1998 and had warned that it expected to 
     15                                                                   16‐65‐cv


 1   continue  sustaining  substantial  losses.  Id.  at  181‐82.  The  omission, 

 2   therefore,  would  not  have  caused  the  registration  statement  to 

 3   mislead a reasonable investor.  

 4                 B. DeMaria  Remains  the  Operative  Test  in  This 

 5                    Circuit 

 6          The district court, in dismissing Stadnick’s claim, applied the 

 7   “extreme departure” test of Shaw. We use this occasion to re‐affirm 

 8   that  the  “extreme  departure”  test  is  not  the  operative  test  in  this 

 9   Circuit. The operative test remains that set forth in DeMaria. 

10          Stadnick  accurately  notes  that  we  have  relied  upon  Shaw  in 

11   the  past.  Although  we  have  relied  upon  some  aspects  of  Shaw,  the 

12   cases  Stadnick  cites  lend  no  support  to  the  proposition  that  we 

13   adopted the “extreme departure” test. See Stratte‐McClure v. Morgan 

14   Stanley, 776 F.3d 94, 102 & n.5 (2d Cir. 2015) (citing Shaw in finding 

15   that statutes and regulations can give rise to disclosure obligations); 

16   Iowa Pub. Emps.’ Ret. Sys. v. MF Glob., Ltd., 620 F.3d 137, 141 (2d Cir. 

17   2010)  (citing  Shaw  for  the  proposition  that  courts  must  consider 

18   statements and omissions in context); In re Morgan Stanley, 592 F.3d 

19   at 360  n.8 (citing  Shaw  to  demonstrate differences between  Sections 

20   11 and 12 of the Securities Act of 1933); Rombach v. Chang, 355 F.3d 
     16                                                                                        16‐65‐cv


 1   164,  170  n.5  (2d  Cir.  2004)  (citing  Shaw  for  the  notion  that  the  Rule 

 2   9(b) pleading standard applies to allegations sounding in fraud).3  

 3                There  is  good  reason  not  to  adopt  the  “extreme  departure” 

 4   test  when  assessing  the  materiality  of  a  registration  statement’s 

 5   omissions. First, DeMaria rests upon the classic materiality standard 

 6   in  the  omission  context,  with  which  we  and  most  other  courts  are 

 7   familiar.  Second,  upon  close  examination,  Shaw’s  “extreme 

 8   departure” test leaves too many open questions, such as: the degree 

 9   of  change  necessary  for  an  “extreme  departure”;  which  metrics 

10   courts  should  look  to  in  assessing  whether  such  a  departure  has 

11   occurred; and the precise role of the familiar “objectively reasonable 

12   investor” in assessing whether a departure is extreme. And third, in 

13   some  situations  the  “extreme  departure”  test  can  be  analytically 

14   counterproductive. 

15                This  very  case  illustrates  the  unsoundness  of  the  “extreme 

16   departure”  test.  Stadnick  argues  that  changes  in  two  metrics—

17   income  available  to shareholders and  earnings‐per‐share—over  just 

18   three  quarters  represent  an  “extreme  departure.”  To  be  sure,  these 

19   traditional metrics, standing alone, lend support to Stadnick’s claim. 

20   But the two metrics identified by Stadnick are not fair indicators of 

           3     The  same  holds  true  as  to  Stadnick’s  claim  that  other  circuits  utilize  Shaw’s 
     “extreme departure” test. In every case he cites, the court similarly relied upon Shaw for 
     other aspects of that opinion. See Pension Fund Grp. v. Tempur‐Pedic Int’l, Inc., 614 F. App’x 
     237, 242 (6th Cir. 2015); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014); Livid Holdings 
     Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 947 (9th Cir. 2005). 
     17                                                                   16‐65‐cv


 1   Vivint’s performance. Their fluctuation is attributable to the normal 

 2   operation of the company’s business model, in which the allocation 

 3   of income, as determined by HLBV, is subject to the vagaries of the 

 4   timing  of  transactions  between  Vivint  and  the  NCI  funds.  The 

 5   “extreme  departure”  test  makes  little  sense  in  this  context  and 

 6   confuses  the  analysis,  while  the  DeMaria  test,  which  examines 

 7   omissions  in  the  context  of  the  total  mix  of  available  investor 

 8   information, does not.  


 9                 C. DeMaria  Did  Not  Require  Vivint  to  Disclose  its 

10                    Third Quarter Interim Information  


11          Stadnick  has  failed  to  satisfy  the  test  articulated  in  DeMaria 

12   because  a  reasonable  investor  would  not  have  viewed  Vivint’s 

13   omission  as  “significantly  alter[ing]  the  ‘total  mix’  of  information 

14   made available.” DeMaria, 318 F.3d at 180 (quoting TSC, 426 U.S. at 

15   449).  Stadnick’s  view  is  too  myopic,  both  temporally  and  with 

16   regard  to  the  number  of  relevant  metrics.  The  materiality  of  an 

17   omission must be assessed in light of the total mix of information in 

18   the public domain. For Vivint’s registration statement, therefore, we 

19   assess the materiality of the omissions by taking into account: (1) the 

20   performance of all five metrics disclosed by Vivint (2) from the first 

21   quarter  of  2013  through  the  second  of  2014  and  (3)  the  disclosures 

22   regarding  Vivint’s  unique  business  plan  and  the  HLBV  accounting 
     18                                                                                        16‐65‐cv


 1   method. When viewed in this context, it is plain that the omissions 

 2   relating  to  income  and  earnings‐per‐share  for  the  third  quarter  of 

 3   2014 did not render the publicly available information misleading.4 

 4                Stadnick  focuses  solely  on  income  available  to  shareholders 

 5   and earnings‐per‐share. A more accurate indicator of the company’s 

 6   performance,  however,  is  Vivint’s  total  revenue  and  total  income 

 7   (available  to  both  shareholders  and  NCIs),  neither  of  which  are 

 8   affected  by  the  HLBV  method.  Prior  to  the  third  quarter  of  2014, 

 9   during every quarter but one, the company’s total revenue increased 

10   from the previous quarter, and in every single quarter its net losses 

11   became             larger,       which         comported           with       the      successful 

12   implementation  of  its  business  model.  Both  of  these  trends 

13   continued through the third quarter of 2014.  

14                It is clear, moreover, that the omission was not material even 

15   according to the variables identified by Stadnick if we examine them 

16   over  the  entire  period  for  which  Vivint  disclosed  information. 

17   Stadnick accurately notes that income available to shareholders and 

18   earnings‐per‐share  decreased  sharply  from  the  second  through  the 

19   third  quarter  of  2014.  But  this  was  consistent  with  a  pattern  of 

20   fluctuation  that  began  with  the  first  quarter  of  2013.  Not  only  was 

21   the  fluctuation  substantial  but,  prior  to  the  third  quarter  of  2014, 

           4     We  reproduce  in  the  Appendix  a  chart  from  the  defendants’  brief  detailing  the 
     pertinent  metrics,  displayed,  except  for  per‐share  data,  in  thousands  of  dollars,  that 
     Vivint disclosed in its registration statement and in subsequent filings. 
     19                                                                   16‐65‐cv


 1   neither  variable  fluctuated  in  the  same direction  for  two  successive 

 2   quarters; in other words there was never a trend of the shareholders’ 

 3   income  increasing  or  decreasing.  A  reasonable  investor,  therefore, 

 4   would  not  have  harbored  any  solid  expectations  based  on  prior 

 5   performance  as  to  Vivint’s  third  quarter  2014  performance  as 

 6   measured by the two metrics identified by Stadnick.  

 7          Also,  and  critically,  Vivint’s  registration  statement  contained 

 8   ample warnings and disclosures that explained shareholder revenue 

 9   and  earning  fluctuations,  namely  that:  (1)  the  peculiarities  of  its 

10   business model and the HLBV method render the metrics identified 

11   by  Stadnick  less  probative  of  Vivint’s  performance;  (2)  as  a  result, 

12   the  income  available  for  shareholders  would  likely  fluctuate  from 

13   quarter  to  quarter;  and  (3) Vivint  anticipated  its  substantial 

14   operating losses to continue.   

15          Finally,  we  are  persuaded  that  a  reasonable  investor  would 

16   not consider the omission of the third‐quarter results to be material 

17   in  light  of  Vivint’s  self‐described  “key  operating  metrics.”  Each  of 

18   them increased substantially from the second quarter of 2014 to the 

19   third and had more than doubled since the second quarter of 2013.   


20           II.   Evolving Regulatory Regime in Hawaii 


21          Stadnick  tacks  onto  his  complaint  an  allegation  that  Vivint 

22   violated  Section  11  by  failing  to  adequately  warn  prospective 
     20                                                                    16‐65‐cv


 1   shareholders  of  the  evolving  regulatory  regime  in  Hawaii,  in 

 2   violation of an affirmative duty of disclosure imposed by Item 303 of 

 3   Regulation S‐K.  

 4          In  relevant  part,  Item  303  of  Regulation  S‐K  requires  the 

 5   disclosure  of  “any  known  trends  .  .  .  the  registrant  reasonably 

 6   expects will  have a material  . .  .  impact on  net  sales  or  revenues  or 

 7   income.”  17  C.F.R.  § 229.303(a)(3)(ii).  Disclosure  is  required  where 

 8   the  trend  is  both  (1) known  to  management  and  (2)  “reasonably 

 9   likely to have material effects on the registrant’s financial condition 

10   or results of operations.” Litwin, 634 F.3d at 716 (citation omitted).  

11          Stadnick’s argument is unavailing because (1) he has failed to 

12   allege that Vivint’s operations in Hawaii were negatively affected by 

13   the  regulatory  changes  and  (2)  Vivint’s  registration  statement 

14   included  ample  warning  that  its  business  could  be  affected  by 

15   evolving regulatory regimes, and named Hawaii in particular. 

16          Stadnick focuses on the fact that, from the second to the fourth 

17   quarters of 2014, installations in Hawaii comprised a smaller portion 

18   of Vivint’s total installations. Stadnick does not allege, however, that 

19   this  decline  was  material  to  Vivint’s  revenue  or  operations.  He  has 

20   not  alleged,  for  instance,  that  the  actual  number  of  installations  in 

21   Hawaii  decreased  or  even  increased  at  a  slower  pace.  Given  the 

22   rapid  increase  in  Vivint’s  total  installations  during  this  period,  as 

23   reported in both the prospectus and the press release regarding the 
     21                                                                   16‐65‐cv


 1   third quarter 2014 results, it would not be unreasonable to infer that 

 2   the  number  of  installations  simply  increased  at  a  greater  rate  in 

 3   geographic  regions  other  than  Hawaii.  There  is  thus  no  basis  to 

 4   disturb  the  district  court’s  conclusion  that  the  percentage  drop  in 

 5   Hawaii was not a material fact that needed to be disclosed. 

 6          Stadnick’s  claim  also  fails  because  Vivint’s  registration 

 7   statement  included  repeated  warnings  that  its  business  was 

 8   generally vulnerable to changing regulations, and particularly so in 

 9   Hawaii. We thus find no basis for holding that Vivint failed to fulfill 

10   its affirmative disclosure obligation under Item 303 of Regulation S‐

11   K regarding the evolving regulatory regime in Hawaii. 

12          III.   Stadnick’s Section 15 Claims 


13          Because  we  affirm  the  district  court’s  dismissal  of  Stadnick’s 

14   Section  11  claims,  we  also  affirm  the  dismissal  of  his  claims  under 

15   Section 15. See In re Morgan Stanley, 592 F.3d at 358.  

16                                CONCLUSION 

17          For the reasons stated above, we AFFIRM the judgment of the 

18   district court.   

19           

20           

21           

22           

23           
    22                                                                                                          16‐65‐cv


1                

2                                                      APPENDIX  


3                                          Vivint Quarterly Results 

4                    Displayed in Thousands of Dollars, Except Per Share Data 

                     1Q13        2Q13        3Q13        4Q13          1Q14        2Q14        3Q14        4Q14        1Q15

       Total          592        1,333       2,274       1,971         3,507       6,558       8,333       6,860       9,545 

      Revenue 

      Net Loss      (10,780)    (11,961)    (14,993)    (18,736)      (36,543)    (39,611)    (51,693)    (38,072)    (59,975) 

     NCI Loss       (2,121)      (186)      (37,848)    (21,953)      (43,584)    (45,104)    (16,415)    (31,933)    (72,124) 

    Net Income      (8,659)     (11,775)     22,855      3,217         7,041       5,493      (35,278)    (6,139)     12,149 

    Available to 

    Shareholders 

    Earnings Per     (0.12)      (0.16)       0.30        0.04          0.09        0.07       (0.45)      (0.06)       0.11 

       Share 

5                

6                

7                

8                

9